On Motion to dismiss Appeals.
Article XI33 of our Code of Praotloe provides that: "no appeal shall be allowed from any judgment renderred by a justloe of the peace in the parish of Orleans,after the expiration of ten judloial days from the signing of the judgment and its notification to the party oast." and this reoordxshB±*gx showing that defendent and appellant had allowed more than ten days to elapse beforefi filing his motion of appeal,it is inoumbent upon this Court to dismiss both the Suspensive and Devolutive Appeals filed herein.
It is therefore orderred adjudged and decredd that the Suspensive and Devolutive Appeals taken by Edward W.Plerson, dping business as the 4000 Tire servios company,defendent and appellant herein be dismissed,at his costs.